Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2015/0221691).
Regarding claim 1, Watanabe shows in Figs.1A-4B the following elements of applicant’s claim: a plurality of optical receivers (paragraph 61); a plurality of color filters (Fig.1B; paragraph 63), covering light receiving surfaces of the plurality of optical receivers; a multi-layer filter (6; paragraph 75), layered on the plurality of color filters; wherein the plurality of color filters comprise: a first filter (G, B, R filters; Fig.1B), allowing transmission of light of a first visible light band in a visible light region; and a second filter (G, B, R filters; Fig.1B), allowing transmission of light of a second visible light band in the visible light region; and the multi-layer filter (6; Figs.1A-1B) comprises: a first transmission wavelength region (in view of Figs.1A-1B, a portion of 6 which allows transmission of blue light that is received by a photodiode in a blue pixel), for, allowing transmission of a portion of light of the first visible light band; and a second transmission wavelength region (in view of Figs.1A-1B, a portion of 6 which allows transmission of green light that is received by a photodiode in a green pixel), allowing transmission of a portion of light of the second visible light band or a portion of light of an infrared band on a wavelength side longer than the second visible light band.
	Regarding claim 12, Watanabe shows in Figs.1A-4B the following elements of applicant’s claim: an optical receiver (a plurality of light receiving portions in Figs.1A-1B); a color filter (7), covering a light receiving surface of the optical receiver and allowing transmission of light in a visible light band; and a multi-layer filter, layered on the color filter, the multi-layer filter (6; Figs.1A-1B) comprising: a transmission wavelength region (in view of Figs.1A-1B, a portion of 6 which allows transmission of blue light that is received by a photodiode in a blue pixel, for example), allowing transmission of a portion of light in the visible light band; and a light shielding wavelength region (Fig.4B, a portion of 6 which cuts off infrared light so that the blue pixel in Fig.1B only receives the blue light), cutting off light other than the transmission wavelength region of the light in the visible light band.
	Regarding claims 13-15, the limitations therein are shown in Figs.1A-1B and 4 of Watanabe.
	Regarding claim 16, Watanabe shows in Fig.4A the multi-layer filter comprises a layered structure made of SiO2 and TiO2.
	Regarding claim 17, the limitation therein is shown in Fig.1A of Watanabe.
	Regarding claim 18, the limitations therein are shown in Fig.15 of Watanabe (paragraphs 23-24, 163).
	Regarding claim 19, the limitations therein are disclosed in paragraphs 1 and 158 of Watanabe (Fig.15).

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 4, the prior art fails to disclose or make obvious an optical sensor comprising, in addition to other recited features of the claim, the details and functions of the second transmission wavelength region and the third transmission wavelength region in the manner recited in claim 2.  Regarding claim 3, the prior art fails to disclose or make obvious an optical sensor comprising, in addition to other recited features of the claim, the details and functions of the first light shielding wavelength region and the second light shielding wavelength region in the manner recited in claim 3.  Regarding claims 5-11, the prior art fails to disclose or make obvious an optical sensor comprising, in addition to other recited features of the claim, the details and functions of the plurality of optical receivers, the plurality of color filters, the first filter, the first transmission wavelength region, the second filter and the second transmission wavelength region in the manner recited in claim 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878